Opinion issued November 26, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00040-CV
____________

IN RE F.V.H., A Minor Child




On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 0103043J




MEMORANDUM  OPINION
          Information from the district clerk’s office indicates that a judgment was signed
by the trial court on October 21, 2002, and that appellant, Guillermo Harper, filed a
notice of appeal on January 8, 2003.  On February 5, 2003, appellant filed with this
Court a “Declaration of Inability to Pay Costs.”  No record has been filed.  On
October 9, 2003, this Court issued an order noting that pursuant to Texas Rule of
Appellant Procedure 20.1(c)(1), to be timely filed, an affidavit of indigence must have
been filed with the notice of appeal or within 15 days after the filing of the notice of
appeal, if the appellant has filed a proper motion for extension of time to file it
pursuant to Texas Rule of Appellate Procedure 20.1(e).  In the order, we noted that
appellant had done neither and advised him that unless the appellate filing fee of $125
was paid by November 3, 2003, the Court would dismiss his appeal.
          In response to the October 9, 2003 order, appellant has filed a “Motion for
Leave to Appeal,” in which he states that he was misled by the State Counsel for
Offender’s Legal Handbook into filing the type of affidavit of indigence that he did. 
He requests that pursuant to Wells v. Breton Mill Apartments, 85 S.W.3d 823 (Tex.
App.—Amarillo 2001, no pet.), we invoke Texas Rule of Appellate Procedure 2 to
suspend Rule 20.(c)(1) and accept as timely filed the affidavit of indigence attached
to his “Motion for Leave to Appeal.”  We decline to do so.
          November 3, 2003 has passed and appellant has not paid the $125 filing fee. 
We overrule appellant’s motion for leave to appeal and dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 5, 42.3(b)(c).
PER CURIAM
Panel consists of Justices Hedges, Hanks, and Higley.